Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Applicant filed an amended specification, filed Aug 8, 2022, which has been approved by the Examiner. Also note that applicant filed a substitute specification, filed May 28, 2022, which has been approved by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 8, applicant provided the claim by amending the claim to overcome the previous rejection of a non-final office action, mailed May 26, 2022. The amended recitation had clarified the ambiguity of “negative adapter geometry” or “positive adapter geometry.” Note that applicant’s initiated interview has been conducted on Aug 3, 2022. 
The previous rejections of claims 8-15 have been withdrawn. Therefore, claims 8-15 are allowed. 
Chen (10,065,327) (see PTO-892) shows a robotic tool changer comprising: a first system module which is a mechanical module (see Figs. 1 and 2) that is mechanically adapted to the penultimate element and through which pneumatic connection lines (34 of Fig. 4) are led, a second system module in which the pneumatic connection lines are connected to transition points (12, 201) of an adapter geometry of a mechatronic combi-interface (12, 21), and a third system module (20) which is arranged between the second system module and the last element.
Fig. 2 of Cookson et al. (US 2017/0057085) (see IDS) discloses a robot controller (125),
a CPU (130) and a storage device (136) being provided in a system bus via a
communication interface (138) (see paragraph [0022]). However, none of the provided
references teaches or suggest the complete structural elements of the recited claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong; Jun and Miyazaki; Yoshiyuki disclose a robotic gripping system with a male adapter and a female adapter for gripping.
OIKAWA; Akihiro and Reese; Cale M. show a robot with an end effector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651